Citation Nr: 0014063	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a left eye 
disorder based on surgery performed at a VA hospital in 
December 1985.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran had active service from October 1939 to February 
1945.

The appeal arises from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A.§ 1151 (West 1991) for a left eye disorder based 
on surgery performed at a VA hospital in December 1985.


REMAND

In a statement accompanying a notice of disagreement 
submitted in December 1998, the veteran stated that his left 
eye seemed weaker and hurt a lot since surgery performed on 
his eye in December 1985.  He also indicated that he was told 
that his eye was cut during the surgery.

The veteran's claim for 38 U.S.C.A. § 1151 benefits pursuant 
to that December 1985 surgery was submitted in October 1998.  
For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veterans willful misconduct and - (1)  the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility and the proximate cause of the disability 
was - (A)  carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (effective on 
October 1, 1997).

During VA hospitalization from December 5, 1985, to December 
9, 1985, the veteran underwent an extracapsular cataract 
extraction with posterior chamber lens insertion.  The 
complete hospital clinical records of this period of 
hospitalization are not in the claims folder.  What we have 
is a copy of the hospital summary, the operative report, and 
the pathology report.  The operative report indicates that a 
large iridectomy was performed and considerable iris pigment 
was lost.  

Copies of VA outpatient treatment records following the 
December 1985 hospitalization have been placed in the claims 
folder, out of chronological order, and the Board has a 
concern that all pertinent VA outpatient treatment records 
may not have been obtained.  Some of the copies of outpatient 
treatment records which we do have raise a question as to 
whether the December 1985 procedure involved post surgical 
complications.  These records are noted below.  

In a January 1986 VA outpatient treatment it was noted that 
the veteran's left eye was slow healing with a "wound 
gape."  Enormous vitreus pressure was also noted.  

In a May 1986 VA outpatient treatment it was noted that the 
left upper eyelid continued to be droopy and the left eye was 
irregularly shaped.  

In a July 1989 VA outpatient treatment it was noted that 
there was "some distortion apparently of the lens implant."  
The diagnosis was possible "lens implant dislodged."

In a July 1989 VA ophthalmology consultation, the veteran was 
noted to have a keyhole pupil.  

In a September 1989 outpatient treatment, as well as in 
multiple other outpatient treatments, it was noted that the 
veteran had both a branch retinal vein occlusion (BVRO) and a 
vitreous hemorrhage (VH) in the left eye, status post 
extracapsular cataract extraction.  

In another September 1989 VA outpatient treatment, the 
veteran was noted to have undergone pan-retinal 
photocoagulation (PRP), apparently for treatment of a VH.  

VA outpatient treatment records in October 1989 and November 
1989 indicate that a VH is due to vascular disease.

In a January 1990 VA outpatient treatment, the left eye was 
observed to be slightly hazy due to diffuse hemorrhage.  

The Board cannot properly address the initial question of 
whether the claim for 1151 benefits is well grounded without 
assurance that all pertinent VA hospital clinical records and 
VA outpatient treatment records have been associated with the 
claims folder.  These records are as essential to an 1151 
claim as service medical records are to a claim of primary 
service connection.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The complete original hospital 
clinical records of the December 5-9, 
1985, VA hospitalization for left eye 
cataract surgery should be obtained and 
should be associated with the claims 
folder. 

2.  The complete original VA outpatient 
treatment records folder should be 
obtained for association with the claims 
folder.  This should include, in 
particular, records of all treatment 
referable to the left eye since the 
December 1985 surgery.

3.  Following a review of all original VA 
hospital clinical records and VA 
outpatient treatment records called for 
above, if the RO determines that the 
elements of a well grounded claim for 
1151 benefits for a left eye disorder 
based on the December 1985 surgery have 
been met, the claims folder and 
associated medical records folders should 
be referred to a VA ophthalmologist for 
review in connection with a comprehensive 
examination of the veteran.  All clinical 
findings should be reported in detail.  
At the conclusion of the examination, the 
examiner should respond to the following 
questions:    a)  Did the December 1985 
left eye cataract surgery result in 
additional left eye disability.  b)  Was 
such additional disability, if any, a 
result of negligence or a consequence of 
the surgery that was not reasonably 
foreseeable.  If the claim is not found 
to be well grounded, this examination 
need not be conducted. 

4.  The RO should then readjudicate the 
38 U.S.C.A. § 1151 claim.  If the 
determination remains adverse to the 
veteran, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


